Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the first inventor to invent provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

DETAILED ACTION
Claims 1-7 are pending in this Application.  
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References previously cited are found in a prior Office Action PTO 892.
A reply to the Applicants' arguments is presented after addressing the Claims. 

Claim Rejection- 35 USC  103
Claims 1, 2-4, and 7, are rejected under 35 U.S.C. 103 as being obvious over Ji et al. [Ji] (CN 101740752 as interpreted by co-filed Kong et al. [Kong] US 2012/0264018)
Regarding Claims 1-2 and 7, Ji discloses: a process for producing composite particles (Kong [0030]), the process comprising:
a first step of subjecting to surface treatment at least one carbon material by adding an accessory ingredient to nanotubes (Kong [0018], [0030]) wherefore the shell forming carbon nanotube is considered as a material selected from the group consisting
of (i) fibrous carbon material where fibrous carbon material is defined as being of a carbon nanotube by the instant Specification (instant Specification [0013]).
Further as to Claims 1 and 7:
a second step of dispersing and mixing the at least one surface-treated carbon material in a solution having dissolved in a solvent a lithium ion (Li+) (Kong [0030]), a phosphate ion (PO4  Kong [0030]), and a metal ion other than lithium (Cd ions in solution Kong [0030]), to form particles by of lithium phosphorous (Cd Kong [0030]), and a heat-degradable carbon source compound comprised of the accessory agent of implicitly heat degradable polyoxyethylene (Kong [0030]) as such material is a hydrocarbon with oxygen;
a third step of heating the mixture as a solution state by heating the solution lithium phosphate ion and metal ion other than from lithium to a solution to form particles of lithium-containing to 200°C (Kong [0030]); and:
Further regarding Claim 1:
A fourth step of drying and further heating the mixture to form composite particles at 700°C (Kong [0030]), wherein each particle of lithium-containing phosphate is coated with carbon coating comprising the at least one carbon material and forming the core/shell structure with carbon shell (Kong [0008]) made of nanotube, (Kong [0030]), where a carbon shell is considered as a carbon coating on the phosphorus containing composite particle core.
However, although Ji discloses separately adding the carbon nanotube with of an accessory ingredient discloses as being of hexadecyl trimethyl ammonium chloride (Kong [0018]), Ji does not disclose adding carbon nanotubes with dodecyl trimethylammonium chloride
On the other hand, hexadecyl trimethyl ammonium chloride and dodecyl trimethylammonium chloride are homologs of each other, varying only by four CH2- groups.
Thus, at the time of the invention was filed, Claims 1 and 7 are rejected under 35 U.S.C. 103 as obvious in accord with MPEP 2144.09 regarding Homology because “Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties’
Father, because there is no criticality specified in the instant Specification as the importance of dodecyl trimethylammonium chloride structure, it would have been obvious at the time of the invention was filed to have employed the hexadecyl trimethyl ammonium chloride compound taught by the Ji reference, including homolog thereof, for dodecyl trimethylammonium chloride with a reasonable expectation of success.  As such, the compositions are obvious because the specific chemical does not give rise to a new and useful function, effect or result, and they do not contribute a patentable difference for Applicant’s invention.

Wherefore the composite particles comprising: particles of lithium-containing phosphate (Kong [0030]); and carbon coating comprising at least one carbon material selected from the group consisting of (i) fibrous carbon material where the carbon nanotube is considered as a fibrous as indicated in the instant Specification (instant Specification [0013]), wherein each particle is coated with the carbon coating in order to form the core shell structure ([0030]-[0032] and Figures 1-2).
Further as to Claim 2:
A second step of heating a solution to 200°C is disclosed wherein in a solvent is a lithium ion (Li+) ([0030]), a phosphate ion (POs ([0030]), and a metal ion other than lithium (Cd ions in solution [0030]), to form particles by of lithium containing phosphate (Li 0.9 Cd 0.1 FePO4 [Kong 0031]).
wherefore a heat-degradable carbon source compound comprised of the accessory agent of hexadecyl trimethyl ammonium chloride (Kong [0030]) that is added along with carbon material of the first step.
However, although Ji discloses separately adding the carbon nanotube with of an accessory ingredient discloses as being of hexadecyl trimethyl ammonium chloride (Kong [0018]), Ji does not disclose adding carbon nanotubes with dodecyl trimethylammonium chloride.
On the other hand, hexadecyl trimethyl ammonium chloride and dodecyl trimethylammonium chloride are homologs of each other, varying only by four CH2- groups.
Thus, at the time of the invention was filed, Claims 1 and 7 are rejected under 35 U.S.C. 103 as obvious in accord with MPEP 2144.09 regarding Homology because “Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties’
Further because there is no criticality specified in the instant Specification as the importance of dodecyl trimethylammonium chloride structure, it would have been obvious at the time of the invention was filed to have employed the hexadecyl trimethyl ammonium chloride compound taught by the Ji reference, including homolog thereof, for dodecyl trimethylammonium chloride with a reasonable expectation of success.  As such, the compositions are obvious because the specific chemical does not give rise to a new and useful function, effect or result, and they do not contribute a patentable difference for Applicant’s invention.

It would have further obvious at the time of the invention to have employed the hexadecyl trimethyl ammonium chloride compound taught by the Ji reference, including homolog thereof, in the compositions taught by Ji, with a reasonable expectation of success wherefore the compositions are because the specific surfactant chemical does not give rise to a new and useful function, effect or result, and they do not contribute a patentable difference for Applicant's invention.
Further as to Claim 2:
Ji also discloses a third step of mixing the at least one surface treated carbon material obtained in the second step, the particles obtained in the second step and a heat degradable carbon source that was added to the carbon material in the first step (Kong [0030]); and;
a fourth step of drying and further heating the mixture to form composite particles at 700°C (Kong [0030]), wherein each particle of lithium-containing phosphate is coated with carbon coating comprising the at least one carbon material and forming the core/shell structure with carbon shell (Kong [0008]) made of nanotube, (Kong [0030)), where a carbon shell is considered as a carbon coating on the phosphorus containing composite particle core, and the composite particles comprising: particles of lithium-containing phosphate (Kong [0030]); and
carbon coating comprising at least one carbon material selected from the group consisting of (i) fibrous carbon material where the carbon nanotube is considered as a fibrous as indicated in the instant Specification (instant Specification [0013]), wherein each particle is coated with the carbon coating in order to form the core shell structure (Kong [0030]-[0032] and Figures 1-2).

Regarding Claims 3-4, Ji discloses the limitations set forth above. Ji further discloses wherein the solvent is water (Kong [0030)).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. [Ji] (CN 1017407525 as interpreted by co-filed Kong et al. [Kong] US 2012/0264018) as applied to Claims 1 and 2 above, in view of Liu et al. [Liu] (CN 101777648, translation attached and English language abstract).
Regarding Claims 5-6, Ji discloses the limitations set forth above. Although Ji discloses a third step where Lithium iron phosphate composite particles are processed with a method using solvent at 200°C (Kong [0030]), Ji does not father disclose the process for producing composite particles wherein a method of using pressurized and heated solvent is used for the third step.
On the other hand, Liu teaches of heating iron and phosphate mixtures in an autoclave (Liu [0007] and Abstract) to provide an electrode active material with high rate cycling performance gained by employing heating the electrode material to high pressure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have heated the solvent particles in solution within an autoclave processing pressure as taught by Liu to provide high rate cycling performance for the Ji lithium iron phosphate composite particles with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the Ji does not disclose surfactants in the newly amended claims 1-2 and 7 and their dependent claims and that for biological system or other reactive environments, the mere attachment of an alpha or beta may result in vastly different results in the reactive results. 
In response, The surfactant of the instant invention is not applicable to a biological system and the instant Specification does not indicate any special affect associated with the choice of a particular surfactant which is subsequently heated and decomposed to form carbon coatings (instant Specification, [0031]-[0033]).
As such, the homolog similarities of the Ji-taught surfactant compared to that of the instant Claim provides an obvious reason to have employed the  dodecyl trimethylammonium chloride for the hexadecyl trimethyl ammonium chloride, compound taught by the Ji reference, due their homolog properties being expected as similar by one of ordinary skill in the art. 

As such, Ji reads on Claims 1-2, 7 and their dependent claims are obvious.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached on Monday-Friday 8:30am- 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722